Citation Nr: 0620309	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  02-13 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 23, 
1996, for the award of dependency and indemnity compensation 
(DIC) benefits based on service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1973.  The veteran died in January 1974.  The 
appellant is his mother.

The instant appeal arose from an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
granted a claim for service connection for the cause of the 
veteran's death and assigned an effective date of October 29, 
1996.  A July 2002 decision review officer decision granted 
an earlier effective date of September 23, 1996.


FINDINGS OF FACT

1.  The veteran died in January 1974.

2.  The appellant filed her initial claim for DIC benefits in 
October 1979, which was denied in an unappealed October 1980 
rating decision.  That decision was confirmed and continued 
in another unappealed rating decision issued later that 
month.

3.  Thereafter, the appellant filed claims to reopen the 
claim for service connection for the cause of the veteran's 
death in 1981 and 1982.  In August 1994 the appellant filed 
another claim to reopen which was denied by the RO in April 
1995.  The appellant did not appeal that decision, and it is 
final.

4.  The appellant's subsequent claim to reopen the previously 
denied claim for service connection for the cause of the 
veteran's death was received no earlier than September 23, 
1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 23, 
1996, for the award of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 5105, 
5110, 5111 (West. 2002); 38 C.F.R. §§ 3.152, 3.153, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2004).  When the claim for dependency and indemnity 
compensation is received within one year of the initial 
report of actual death, the appropriate effective date shall 
be the first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(d)(1) (West 2002); 38 C.F.R. § 3.400(c) 
(2003).  

The appellant claims that the effective date of the award of 
service connection for the cause of the veteran's death 
should be the date of the veteran's death in January 1974.  
She asserts that VA never answered her claims filed prior to 
September 1996 and that VA never informed her of the status 
of her claims.  For the following reasons, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for an earlier effective date.

With regard to her contentions that VA never answered her 
claims filed prior to September 1996 and that VA never 
informed her of the status of her claims, her statements 
cannot form the basis for an earlier effective date.  To 
resolve situations such as this one in which administrative 
error on the part of VA is asserted, the case law has defined 
a presumption of regularity which "supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 307 (1992).  In Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) applied the presumption of regularity 
to procedures at the RO and specifically held that a 
statement of the appellant, standing alone, is not sufficient 
to rebut the presumption of regularity in RO operations.

The presumption of regularity thus dictates that in the 
normal course of business, the RO would have provided the 
appellant notice of its decision and appeal rights when 
entitlement was initially denied.  In this case her initial 
claim for service connection for the cause of the veteran's 
death was denied in 1980.  The claims folder contains a copy 
of an October 1980 letter which was sent to the appellant's 
latest address of record which notified her of the denial of 
her claim and provided her with a copy of her appellate 
rights.  

The claims folder also contains copies of subsequent letters 
to the appellant dated in November 1980, 1981, 1982, and 1995 
which notified her of the subsequent denials of her claims.  
She was also provided with another copy of her appellate 
rights in 1995.  There is nothing contained in the record to 
indicate that anything unusual happened as to the location of 
the record which would have prevented the RO from following 
its usual procedures.  There is no evidence that any of the 
letters sent to the appellant were returned as undeliverable, 
for example.  Indeed, the record appears to confirm that the 
usual procedures were followed and that the appellant 
received actual notice.

As to the appellant's request that the effective date be the 
date of the veteran's death, application of the law to the 
facts of this case preclude such an allowance.  The appellant 
did not appeal the 1980 denial of the claim for service 
connection for the cause of the veteran's death; therefore, 
that decision is final.  Likewise, she did not appeal the 
1995 denial of her claim to reopen.  Therefore the 1995 
decision also is final.  As a result, the effective date of 
entitlement to DIC benefits is governed by 38 C.F.R. 
§ 3.400(r), which provides that the effective date of a 
reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is later.  

Thus, the question in this case is whether the appellant 
filed a claim to reopen a claim for service connection for 
the cause of the veteran's death subsequent to the last 
final, unappealed denial in April 1995 and prior to the 
current effective date of September 23, 1996, the date of her 
informal claim to reopen.  The record reveals no 
correspondence of any kind from the appellant between April 
1995 and September 23, 1996.  Accordingly, her claim for an 
earlier effective date must be denied.

As the appellant's informal claim was received by the RO on 
September 23, 1996, this is the earliest date from which the 
appellant's claim for service connection for the cause of the 
veteran's death can be granted.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (r) (2005).  For the reasons and 
bases set forth above, the preponderance of the evidence is 
against a finding that an effective date earlier than 
September 23, 1996, for entitlement to service connection for 
the cause of the veteran's death.  As to this issue, there is 
no reasonable doubt to be resolved.  



Duties to Notify and Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of a letter to the 
appellant from the RO dated in March 2004 issued subsequent 
to the 2004 Board remand advising the veteran of the duty to 
assist and the duty to notify.  The appellant was told of the 
requirements to establish a successful earlier effective date 
claim, advised of her and VA's respective duties, and asked 
her to submit information and/or evidence, which would 
include that in her possession, to the RO.  Although the 
timing of the VCAA notice letter did not comply with the 
requirement that notice must precede adjudication, the action 
of the Board and the RO cured the procedural defect because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of her claim as she had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

While the appellant has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable in the 
instant case.  Service connection for the cause of the 
veteran's death has been granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the Board 
does not commit prejudicial error in concluding that a notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under 
38 U.S.C.A. §§ 5104 and 7105, and applicable regulatory 
duties are found at 38 C.F.R. § 3.103.  Id.  VA satisfied 
these duties by issuance of the rating decision, statement of 
the case, and supplemental statements of the case.  In any 
event, the March 2004 notice letter explained assignment of 
the 
effective date, and the claim was readjudicated in connection 
with the December 2004 and May 2005 supplemental statements 
of the case. 

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  Service medical records 
are associated with the claims file, as are private and VA 
medical records; records and reports documenting the 
veteran's death and the appellant's marriage to the veteran; 
the various claim forms filed by the appellant; and VA 
notification letters.  The Board therefore finds that VA has 
satisfied its duty to notify and assist.


ORDER

An effective date earlier than September 23, 1996, for the 
award of service connection for the cause of the veteran's 
death is denied.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


